IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: OCTOBER 29, 2020
                                                    NOT TO BE PUBLISHED

               Supreme Court of Kentucky
                               2019-SC-0335-MR


GREGORY ESTES                                                        APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
V.                           NO. 2019-CA-0509
                        JEFFERSON CIRCUIT COURT
                    NOS. 14-CI-002288 AND 18-CI-007474


HONORABLE ANGELA MCCORMICK BISIG,                                      APPELLEE
JUDGE, JEFFERSON CIRCUIT COURT


AND


JAMES ESTES, CLARA ESTES,                          REAL PARTIES IN INTEREST
AND E.M.E.



                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

                                I. BACKGROUND

      In 2010, James Estes entered into a plea deal under the terms of which

he pleaded guilty to one count of first-degree sexual abuse. James’s

granddaughter, E.M.E., was under the age of twelve when she endured the

abuse. Then-Jefferson Circuit Court Judge Shake accepted the terms of

James’s plea agreement and sentenced James to five years’ imprisonment, with

the entirety of the sentence probated. James eventually served sixty days in

jail for a probation violation. Following the criminal case, E.M.E.’s mother

                                        1
filed a civil suit on E.M.E.’s behalf against James and his wife, Clara, for

damages related to the sexual abuse. During the pendency of the litigation,

E.M.E. attained the age of majority and was substituted as a party. The claims

against Clara were settled and she was dismissed as a party. Judgment was

entered in E.M.E.’s favor against James for $9.9 million. E.M.E. later filed

notice of a judgment lien.

      Later, E.M.E. discovered that approximately two months prior to trial,

Clara created a revocable trust agreement titled the “Clara Estes Trust

Agreement.” Clara and James’s son, Gregory (E.M.E.’s uncle), was named as

trustee. James and Clara transferred their marital home to the trust. In

November 2018, the trust sold the home. That same month, E.M.E. filed an ex

parte motion in the 2014 case seeking a restraining order under Kentucky Rule

of Civil Procedure (CR) 65.03 restraining James and his “agents,

representatives, and relatives” from “encumbering, disposing, spending or

otherwise transferring any proceeds” from the sale. The trial court entered the

restraining order on November 16, 2018. Gregory filed a motion to dissolve the

restraining ordering on December 12, 2018.

      On December 28, 2018, E.M.E. filed a complaint in Jefferson Circuit

Court naming James, Clara, and Gregory as defendants. In the 2018 case,

E.M.E. alleged James transferred the real property to the trust without

consideration and with the intent to hinder, delay, or defraud her as James’s

judgment creditor. The trial court consolidated the 2018 action with the 2014

action.

                                         2
      In March 2019, the trial court entered an order denying Gregory’s motion

to dissolve the restraining order on a variety of grounds, including claims that

the trial court lacked jurisdiction to enter the order. In the same March 2019

order, the trial court granted E.M.E.’s motion for injunctive relief. However,

E.M.E. failed to post a bond as required by CR 65.05(1). Gregory filed no

motion for relief from the March 2019 order pursuant to CR 65.07. Instead, he

filed an original action in the Court of Appeals, petitioning that court for a writ

of mandamus and/or prohibition. That court denied Gregory’s writ petition

and he appealed that denial to this Court as a matter of right. For the

following reasons, we affirm the Court of Appeals.


                                    II. ANALYSIS

      The issuance of a writ is an extraordinary remedy, and we have always

been cautious and conservative in granting such relief. Grange Mut. Ins. v.

Trude, 151 S.W.3d 803, 808 (Ky. 2004). The standard for granting petitions for

writs of prohibition and mandamus is the same. Mahoney v. McDonald-

Burkman, 320 S.W.3d 75, 77 n.2 (Ky. 2010) (citing Martin v. Admin. Office of

Courts, 107 S.W.3d 212, 214 (Ky. 2003)). This Court set forth that standard in

Hoskins v. Maricle:

      A writ . . . may be granted upon a showing that (1) the lower court
      is proceeding or is about to proceed outside of its jurisdiction and
      there is no remedy through an application to an intermediate
      court; or (2) that the lower court is acting or is about to act
      erroneously, although within its jurisdiction, and there exists no
      adequate remedy by appeal or otherwise and great injustice and
      irreparable injury will result if the petition is not granted.



                                         3
150 S.W.3d 1, 10 (Ky. 2004). Here, Gregory claims the trial court lacked

jurisdiction, therefore, his writ is of the first class. Pursuant to Hoskins, in

order to grant a first-class writ, a court must find that (1) the trial court was

“proceeding or [was] about to proceed outside of its jurisdiction” and (2) that

“there [was] no remedy through an application to an intermediate court.” Id.

      Gregory argues “‘jurisdiction,’ in the writ-of-prohibition context, must

mean something more than a restricted notion of traditional ‘subject-matter’

jurisdiction—authority to hear a class or type of case.” However, contrary to

Gregory’s assertion, that is exactly what jurisdiction in the writ context means.

We have explained:

      We feel it prudent to begin our review with a proper understanding
      of jurisdiction and what it means for a court to act outside its
      jurisdiction. Unfortunately, the term jurisdiction is often more
      easily used than understood. In Kentucky, circuit courts are courts
      of general jurisdiction, which means that circuit courts shall have
      original jurisdiction of all justiciable causes not vested in some
      other court. Jurisdiction, when used here, refers to subject-matter
      jurisdiction: the authority not simply to hear this case, but this
      kind of case. . . . A court acts outside its jurisdiction, accordingly,
      only where it has not been given, by constitutional provision or
      statute, the power to do anything at all.

Davis v. Wingate, 437 S.W.3d 720, 725 (Ky. 2014) (internal quotation marks

and citations omitted). It is clear, then, that the type of “jurisdiction” we look

to in our writ analysis is subject matter jurisdiction—a court’s authority to

hear this kind of case.

      Gregory poses a litany of purported jurisdictional arguments. He argues

the trial court acted without jurisdiction to either impose the restraining order

against him in the first place (as he was not a party to the case) or to keep in

                                         4
place “indefinitely”; lacked jurisdiction to impose a restraining order as a

judgment collection tool; and lacked jurisdiction to keep the restraining order

in place after granting E.M.E.’s motion for an injunction (for which she never

paid the requisite bond). However, none of these arguments addresses the trial

court’s subject-matter jurisdictions over this kind of case. Rather, they

amount only to a collection of allegations that the trial court erred in various

ways. Presented with such an argument in another case, we have held:

      Appellant's argument is essentially that the trial court was acting
      contrary to law and therefore was acting outside its jurisdiction.
      Such an understanding of jurisdiction would effectively gut our
      procedures for appellate review because, under such an approach,
      the lower court would be proceeding outside its jurisdiction every
      time it made an erroneous decision, and so an extraordinary writ
      would be available for every alleged error. In the context of the
      extraordinary writs, “jurisdiction” refers not to mere legal errors
      but to subject-matter jurisdiction . . . which goes to the court’s core
      authority to even hear cases.

Lee v. George, 369 S.W.3d 29, 33 (Ky. 2012).

      Because Gregory makes no arguments based upon the trial court’s

subject matter jurisdiction, we need not address each of his arguments that

the trial court erred. Those purported errors are the proper subject of

appeals—not extraordinary writs.

      In addition to arguing the trial court lacked jurisdiction, Gregory also

claims his writ petition falls into an exception to our general writ

jurisprudence. “This Court has consistently recognized an exception to the

irreparable harm requirement in ‘certain special cases.’” Ridgeway Nursing &

Rehab. Facility, LLC v. Lane, 415 S.W.3d 635, 639–40 (Ky. 2013). In such



                                         5
cases, this Court will entertain the petition “provided a substantial miscarriage

of justice will result if the lower court is proceeding erroneously, and correction

of the error is necessary and appropriate in the interest of orderly judicial

administration.” Bender v. Eaton, 343 S.W.2d 799, 801 (Ky. 1961).

      As we held in Ridgeway, 415 S.W.3d at 641-42:

      our case law is clear that the certain-special-cases exception only
      supplants the requirement that a petitioner prove irreparable harm
      in the absence of a writ, not the requirement that there be no
      adequate remedy by appeal or otherwise. Because we have decided
      that Ridgeway has an adequate remedy by appeal or otherwise,
      Ridgeway cannot avail itself of the certain-special-cases exception.

(Footnote omitted.) With this precedent in mind, we begin our analysis of this

issue by determining whether Gregory has an adequate remedy by appeal. If

he does, our analysis ends there, as he cannot avail himself of the certain-

special-cases exception.

      Pursuant to CR 65.07(1), “[w]hen a circuit court by interlocutory order

has granted, denied, modified, or dissolved a temporary injunction, a party

adversely affected may within 20 days after the entry thereof move the Court of

Appeals for relief from such order.” In Wyatt, Tarrant & Combs v. Williams, 892
S.W.2d 584 (Ky. 1995), this Court considered whether a party who had not

appealed an interlocutory order within the twenty-day period given by the court

rule had an adequate remedy by appeal. In that case, Wyatt, Tarrant, and

Combs moved for a restraining order and then a temporary injunction, just as

E.M.E. did in the case at bar. Also, in that case Williams, like Gregory in the

present case, failed to file a motion for relief under CR 65.07(1). Instead, both

Williams and Gregory sought relief under CR 76.36 by the filing of original
                                         6
actions in the Court of Appeals seeking the issuance of extraordinary writs. We

held:

        The failure of Williams to file pursuant to [CR 65.07(1)] is fatal to
        his later claim that no adequate remedy by appeal existed. This
        Court cannot approve of exercises of original jurisdiction in cases
        where no remedy by appeal exists at the time of the request solely
        as a result of actions taken, or not taken, by the petitioner.
Id. at 586. We will not depart from this sound precedent today. Therefore,

because Gregory presently has no remedy by appeal “solely as a result of [his]

actions taken, or not taken” his appeal fails to meet this prerequisite to further

review.

                                   III. CONCLUSION

        For the foregoing reasons, we affirm the Court of Appeals’ well-written

opinion denying Gregory’s writ petition.

        All sitting. All concur.




                                          7
COUNSEL FOR APPELLANT:

Jeremy Stuart Rogers
Dinsmore & Shohl LLP

COUNSEL FOR APPELLEE ANGELA MCCORMICK BISIG, JUDGE,
JEFFERSON COUNTY CIRCUIT COURT:

Angela Theresa McCormick


COUNSEL FOR REAL PARTY IN INTEREST JAMES ESTES:

H. Kevin Eddins
Eddins Domine Law Group, PLLC


COUNSEL FOR REAL PARTY IN INTEREST CLARA ESTES:

Paul Roman Schurman
Avery & Schurman, PLC


COUNSEL FOR REAL PARTY IN INTEREST E.M.E.:

Franklin Todd Lewis
Lewis Law PLLC

Charles David Yates
David Yates Law




                                8